Exhibit 10.10

 

Prepared by:

/s/ John N. Malyska

John N. Malyska, Esq.

MORTGAGE AND SECURITY AGREEMENT

ON PROPERTY IN BERLIN, CAMDEN COUNTY, NEW JERSEY

GIVEN BY

PROCATH CORPORATION

SUBORDINATION OF LEASE

AND

CONSENT TO ALL TERMS AND CONDITIONS OF MORTGAGE

GIVEN BY

EP MEDSYSTEMS, INC.

 

Date:   as of February 28, 2008 MORTGAGEE:   KELTIC FINANCIAL PARTNERS, LP, a
Delaware limited partnership, with a place of business at 580 White Plains Road,
Suite 610, Tarrytown, New York 10591 MORTGAGOR:   PROCATH CORPORATION, a New
Jersey corporation bearing federal employer identification number 22-3261466 and
New Jersey state organizational number 0100568383 and having its principal place
of business at 575 Route 73 North, Building D, Township of West Berlin, Camden
County, New Jersey 08091 EACH A BORROWER, COLLECTIVELY   BORROWERS:   EP
MEDSYSTEMS, INC., a New Jersey corporation bearing federal employer
identification number 22-3212190 and New Jersey state organizational number
0100541773 and having its principal place of business at 575 Route 73 North,
Building D, Township of West Berlin, Camden County, New Jersey 08091   and  
PROCATH CORPORATION, a New Jersey corporation bearing federal employer
identification number 22-3261466 and New Jersey state organizational number
0100568383 and having its principal place of business at 575 Route 73 North,
Building D, Township of West Berlin, Camden County, New Jersey 08091



--------------------------------------------------------------------------------

MORTGAGED   Municipality:   Township of Berlin PREMISES   County:   Camden  
State:   New Jersey 08091   Common Name:   575 Route 73 North, Building D,
Township of West Berlin, Camden County, New Jersey 08091   Tax Map Designation:
  Tract One: Tax Block 1002, Lot 6CD1     Tract Two: Tax Block 1002, Lot 6CD2  
  Tract Three: Tax Block 1002, Lot 6CD3     Tract Four: Tax Block 1002, Lot 6CD4
    Tract Five: Tax Block 1002, Lot 6CD6     Tract Six: Tax Block 1002, Lot 6CD6
    Township of Berlin     Camden County, New Jersey 08091   Legal Designation:
  Attached hereto as Schedule “A”

1. DEBT; LOAN DOCUMENTS.

1.1 (a) Borrowers are jointly and severally indebted to Mortgagee in the
principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00), or so much thereof that may be outstanding from time to time,
together with interest thereon, the foregoing being owed under a certain
revolving line of credit in the amount of ONE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($1,500,000.00) (such revolving line of credit, together with all
extensions, modifications [including modifications increasing or decreasing the
amount thereof], refinancings, replacements, renewals and/or redatings thereof,
being hereinafter collectively called the “Revolving Loan”).

(b) The Revolving Loan is evidenced by that certain promissory note entitled
“Revolving Note” and dated as of even date herewith in the face amount of ONE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($1,500,000.00), jointly and
severally executed by Borrowers (such note, together with all extensions,
modifications [including modifications increasing or decreasing the amount
thereof], refinancings, replacements, renewals and/or redatings thereof, being
hereinafter collectively called the “Revolving Note”).

(c) The Revolving Loan indebtedness evidenced by the Revolving Note has been
advanced pursuant to a Revolving/Term Loan Agreement by and among Borrowers and
Mortgagee dated as of even date herewith and a General Security Agreement by and
among Borrowers and Mortgagee also dated as of even date herewith (such
Revolving/Term Loan Agreement and such General Security Agreement, together with
all extensions, modifications [including modifications increasing or decreasing
the amount of any financial accommodation provided thereunder], refinancings,
replacements, renewals and/or redatings thereof, being hereinafter collectively
called the “Loan Agreement”).

 

2



--------------------------------------------------------------------------------

1.2 (a) Borrowers are also jointly and severally indebted to Mortgagee in the
original principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00), together with interest thereon, the foregoing being owed under
a certain term loan in the amount of ONE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($1,500,000.00), such term loan, together with all extensions,
modifications [including modifications increasing or decreasing the amount
thereof], refinancings, replacements, renewals and/or redatings thereof, being
hereinafter collectively called the “Term Loan”.

(b) The Term Loan is evidenced by that certain promissory note entitled “Term
Note” and dated as of even date herewith in the original principal amount of ONE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($1,500,000.00), jointly and
severally executed by Borrowers (such note, together with all extensions,
modifications [including modifications increasing or decreasing the amount
thereof], refinancings, replacements, renewals and/or redatings thereof, being
hereinafter collectively called the “Term Note”).

(c) The Term Loan indebtedness evidenced by the Term Note has been advanced in
accordance with and pursuant to the Loan Agreement.

1.3 The Term Loan and the Revolving Loan (together with all extensions,
modifications [including modifications increasing or decreasing the amount
thereof], refinancings, replacements, renewals and/or redatings of either and/or
both thereof) are hereinafter collectively called the “Loans”).

1.4 The Term Note and the Revolving Note (together with all extensions,
modifications [including modifications increasing or decreasing the amount
thereof], refinancings, replacements, renewals and/or redatings of either and/or
both thereof) are hereinafter collectively called the “Notes”.

1.5 As security for the payment and performance to Mortgagee of the Loans and
the Notes and the other Obligations (as more fully defined below and
specifically including therein the definition of “Obligations” as set forth in
the Loan Agreement), hereinafter collectively the “Obligations”, Borrowers have
provided Mortgagee with the collateral and security described in or accompanying
the Loan Agreement.

1.6 As additional security for the payment and performance to Mortgagee of the
Loans and the Notes and the other Obligations, each Borrower as a primary
obligor and not as a mere surety has in the Loan Agreement absolutely,
unconditionally and irrevocably guaranteed to Mortgagee the other Borrower’s
punctual payment and performance of the Loans and the Notes and the other
Obligations, each such guaranty, together with all extensions, modifications,
refinancings, replacements, renewals and/or redatings thereof, being hereinafter
collectively called the “Guaranty”;

 

3



--------------------------------------------------------------------------------

1.7 (a) As a condition to Mortgagee’s extension of the Revolving Loan, Mortgagee
has required that Mortgagor secure with this Mortgage and Security Agreement
(this “Mortgage”) on the Mortgaged Premises defined below both (1) the payment
and performance of the Loans and the Notes and the other Obligations and
(2) Mortgagor’s obligations under its Guaranty.

(b) In satisfaction of such condition, Mortgagor now gives this Mortgage to
secure the payment and performance of the Loans and the Notes and the other
Obligations as well as Mortgagor’s obligations under the Guaranty.

1.8 Terms not defined herein shall have the meaning given those terms in the
Loan Agreement.

1.9 This Mortgage, the Loan Agreement, the Guaranty, the Notes and all other
guarantees, documents, certificates and instruments executed in connection
therewith, and all extensions, modifications, refinancings, replacements,
renewals and/or redatings of any of the foregoing, are sometimes hereinafter
referred to collectively as the “Loan Documents” or individually as a “Loan
Document”. The terms of the Loan Documents are hereby made a part of this
Mortgage to the same extent and with the same effect as if fully set forth
herein.

1.10 The consideration for this Mortgage is the present and/or future
advancements and re-advancement of funds to Borrowers by Mortgagee which
advancements and/or re-advancements Mortgagee makes in accordance with the
provisions of the Loan Agreement and/or the Notes, and this Mortgage shall
secure any and all such future advancements and re-advancements and the lien of
each such advancement and re-advancement shall relate back to the date of this
Mortgage and this Mortgage shall have the full force, effect and benefits of an
indenture to secure future advancements and re-advancements of money.

2. OBLIGATIONS; GRANT OF MORTGAGE.

2.1 Each and all of the following are hereinafter collectively called the
“Obligations”:

 

  (a) the repayment of all sums, including principal, interest and any amounts,
now or hereafter due from Borrowers under the Revolving Loan and the Revolving
Note;

 

  (b) the repayment of all sums, including principal, interest and any amounts,
now or hereafter due from Borrowers under the Term Loan and the Term Note;

 

  (c) the repayment of all sums, including principal, interest and any amounts,
now or hereafter due under the Guaranty;

 

4



--------------------------------------------------------------------------------

  (d) the repayment of all sums now or hereafter due under this Mortgage (and
all extensions, modifications, refinancings, replacements, renewals and/or
redatings hereof made from time to time hereafter);

 

  (e) the repayment of all sums, including principal, interest and any amounts,
now or hereafter due under any of the other Loan Documents;

 

  (f) the performance of all terms, conditions and covenants now or hereafter
set forth in the Loan Documents;

 

  (g) the payment and performance of all other loans, advances, debts,
liabilities, obligations, covenants and duties owing to Mortgagee by Mortgagor
and/or either Borrower, whether jointly or severally, of any kind or nature,
present or future, whether or not evidenced by any note, guaranty or other
instrument, whether or not arising under the Loan Agreement, the other Loan
Documents or under any other agreement or by operation of law, whether or not
for the payment of money, whether arising by reason of an extension of credit,
opening, guaranteeing or confirming of a letter of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by purchase or assignment), absolute or contingent, due or to
become due, now due or hereafter arising and howsoever acquired including,
without limitation, all interest, charges, expenses, commitment, facility,
collateral management or other fees, attorneys’ fees and expenses, consulting
fees and expenses and any other sum chargeable to Mortgagor and/or either
Borrower, whether jointly or severally, and whether under the Loan Agreement,
the other Loan Documents or any other agreement with Mortgagee.

2.2 To secure the payment and performance of each and all of the Obligations,
Mortgagor has mortgaged, granted and conveyed and by these presents does hereby
mortgage, grant and convey to Mortgagee, its successors and assigns, all of
Mortgagor’s right, title and interest now owned or hereafter acquired in and to
each of the following (collectively, the “Mortgaged Premises”):

 

  (a) all those certain tracts of land set forth above as the Mortgaged Premises
and more particularly described in Schedule “A” attached hereto and made a part
hereof (collectively the “Real Estate”);

 

  (b) any and all buildings and improvements now or hereafter erected on, under
or over the Real Estate (the “Improvements”);

 

5



--------------------------------------------------------------------------------

  (c) any and all fixtures, machinery, equipment and other articles of personal
property, belonging to Mortgagor, at any time now or hereafter installed in,
attached to or situated in or upon the Real Estate, or the buildings and
improvements now or hereafter erected thereon, or used or intended to be used in
connection with the Real Estate, or in the operation of the buildings and
improvements, plant, business or dwelling situate thereon, whether or not such
personal property is or shall be affixed thereto, and all replacements,
substitutions and proceeds of the foregoing (all of the foregoing herein called
the “Service Equipment”), including without limitation: (1) all appliances,
furniture and furnishings; all articles of interior decoration, floor, wall and
window coverings; all office, restaurant, bar, kitchen and laundry fixtures,
utensils, appliances and equipment; all supplies, tools and accessories; all
storm and screen windows, shutters, doors, decorations, awnings, shades, blinds,
signs, trees, shrubbery and other plantings; (2) all building service fixtures,
machinery and equipment of any kind whatsoever; all lighting, heating,
ventilating, air conditioning, refrigerating, sprinkling, plumbing, security,
irrigating, cleaning, incinerating, waste disposal, communications, alarm, fire
prevention and extinguishing systems, fixtures, apparatus, machinery and
equipment; all elevators, escalators, lifts, cranes, hoists and platforms; all
pipes, conduits, pumps, boilers, tanks, motors, engines, furnaces and
compressors; all dynamos, transformers and generators; (3) all building
materials, building machinery and building equipment delivered on site to the
Real Estate during the course of, or in connection with any construction or
repair or renovation of the buildings and improvements thereon; (4) all parts,
fittings, accessories, accessions, substitutions and replacements therefor and
thereof; and (5) all files, books, ledgers, reports and records relating to any
of the foregoing;

 

  (d)

any and all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Real Estate, Improvements, Service
Equipment or all or any other portion of the Mortgaged Premises and all
extensions, renewals, amendments, modifications and replacements thereof, and
any options, rights of first refusal or guarantees relating thereto
(collectively, the “Leases”); all rents, income, receipts, revenues, security
deposits, escrow accounts, reserves, issues, profits, awards and payments of any
kind payable under the Leases or otherwise arising from the Real Estate,
Improvements, Service Equipment or all or any other portion of the Mortgaged
Premises including, without limitation, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents (collectively, the
“Rents”); all of the following

 

6



--------------------------------------------------------------------------------

 

personal property (collectively referred to as the “Contracts”): all accounts,
general intangibles and contract rights (including any right to payment
thereunder, whether or not earned by performance) of any nature relating to the
ownership or operation of the Real Estate, Improvements, Service Equipment or
all or any other portion of the Mortgaged Premises or the use, occupancy,
maintenance, construction, repair or operation thereof; all management
agreements, franchise agreements, utility agreements and deposits, building
service contracts, maintenance contracts, construction contracts and architect’s
agreements; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies,
books of account and other documents, of whatever kind or character, relating to
the use, construction upon, occupancy, leasing, sale or operation of the Real
Estate, Improvements, Service Equipment or all or any other portion of the
Mortgaged Premises;

 

  (e) any and all estates, rights, tenements, hereditament, privileges,
easements, reversions, remainders and appurtenances of any kind benefiting or
appurtenant to the Real Estate, Improvements or all or any other portion of the
Mortgaged Premises; all means of access to and from the Real Estate,
Improvements or all or any other portion of the Mortgaged Premises, whether
public or private; all streets, alleys, passages, ways, water courses, water and
mineral rights relating to the Real Estate, Improvements or all or any other
portion of the Mortgaged Premises; all rights of Mortgagor as declarant or unit
owner under any declaration of condominium or association applicable to the Real
Estate, Improvements or all or any other portion of the Mortgaged Premises
including, without limitation, all development rights and special declarant
rights; and all other claims or demands of Mortgagor, either at law or in
equity, in possession or expectancy of, in, or to the Real Estate, Improvements
or all or any other portion of the Mortgaged Premises (all of the foregoing
described in this Section herein called the “Appurtenances”); and

 

  (f)

any and all “proceeds” of any of the above-described Real Estate, Improvements,
Service Equipment, Leases, Rents, Contracts and Appurtenances, which term
“proceeds” shall have the meaning given to it in the New Jersey Uniform
Commercial Code (collectively, the “Proceeds”) and shall additionally include
whatever is received upon the use, lease, sale, exchange, transfer, collection
or other utilization or any disposition or conversion of any of the Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
voluntary or involuntary, whether cash or non-cash,

 

7



--------------------------------------------------------------------------------

 

including proceeds of insurance and condemnation awards, rental or lease
payments, accounts, chattel paper, instruments, documents, contract rights,
general intangibles, equipment and inventory.

TO HAVE AND TO HOLD the above granted and conveyed Mortgaged Premises unto and
to the proper use and benefit of Mortgagee, its successors and assigns, forever.

3. FUTURE ADVANCES. This Mortgage shall secure any additional loans as well as
any and all present or future advances and readvances under the Obligations made
by Mortgagee to or for the benefit of Mortgagor and/or either Borrower and/or
the Mortgaged Premises, including, without limitation: (a) principal, interest,
late charges, fees and other amounts due under the Obligations or this Mortgage;
(b) all advances by Mortgagee to Mortgagor and/or either Borrower or, to the
extent permitted by any Loan Documents, any other person to pay costs of
erection, construction, alteration, repair, restoration, maintenance and
completion of any improvements on the Mortgaged Premises; (c) all advances made
or costs incurred by Mortgagee for the payment of real estate taxes, assessments
or other governmental charges, maintenance charges, insurance premiums,
appraisal charges, environmental inspection, audit, testing or compliance costs,
and costs incurred by Mortgagee for the enforcement and protection of the
Mortgaged Premises or the lien of this Mortgage; and (d) all legal fees, costs
and other expenses incurred by Mortgagee by reason of any default or otherwise
by Mortgagor and/or either Borrower in connection with the Obligations.
Mortgagor agrees that if, at any time during the term of this Mortgage or
following a foreclosure hereof, Mortgagor and/or either Borrower fails to
perform or observe any covenant or obligation under this Mortgage including,
without limitation, payment of any of the foregoing, Mortgagee may (but shall
not be obligated to) take such steps as are reasonably necessary to remedy any
such nonperformance or nonobservance and provide payment thereof. All amounts
advanced by Mortgagee pursuant to the Loan Documents shall be added to the
amount secured by this Mortgage and the other Loan Documents, and shall be due
and payable on demand, together with interest at the Default Rate set forth in
the Term Note or the Revolving Note (whichever is higher), such interest to be
calculated from the date of such advance to the date of repayment thereof.
Mortgagor’s obligations hereunder shall be continuing and shall survive
notwithstanding a foreclosure of this Mortgage. By their execution of this
Agreement, Mortgagor (in its capacity as a Borrower under the Loan Agreement)
and Borrower EP MEDSYSTEMS, INC. (signing this Mortgage so as to consent to all
the terms and conditions of this Mortgage and to subordinate its leasehold
estate in the Mortgaged Premises) hereby authorize Mortgagee (as “Lender” under
the Loan Agreement) to effect payment of the above in the manner specified in
Section 3.9 of the Loan Agreement.

4. ASSIGNMENT OF LEASES.

4.1 (a) Mortgagor hereby conveys, transfers and assigns to Mortgagee all Leases
and Rents. This conveyance, transfer and assignment are intended to be and shall
constitute an unconditional, absolute and present assignment from Mortgagor to
Mortgagee of all of Mortgagor’s right, title and interest in and to the Leases
and Rents (subject to subsections (b) and (c) hereof), and not an assignment in
the nature of a pledge of such Leases and Rents or the mere grant of a security
interest therein. This conveyance, transfer and assignment are effective
immediately

 

8



--------------------------------------------------------------------------------

and shall continue in effect until the Obligations are paid in full and this
Mortgage is canceled or discharged of record. Notwithstanding the foregoing, so
long as no Event of Default (as defined below) exists, Mortgagor shall have the
privilege under a revocable license granted hereby to operate and manage the
Mortgaged Premises and to collect, as they become due, but not prior to accrual,
the Rents. Such license granted to Mortgagor shall be immediately revoked
without further notice or demand upon the occurrence of an Event of Default. In
such event, Mortgagor shall receive and hold such Rents, as well as the
privilege and license to receive such Rents, in trust as a fund to be applied,
and Mortgagor hereby covenants and agrees that such Rents shall be so applied,
first to the operation, maintenance and repair of the Mortgaged Premises and the
payment of interest, principal and other sums becoming due under the
Obligations, before retaining and/or disbursing any part of the Rents for any
other purpose.

(b) Notwithstanding any legal presumption to the contrary, Mortgagee shall not
be obligated by reason of its acceptance of any Rent to perform any obligation
of Mortgagor under any of the Leases, and Mortgagee shall not, prior to
Mortgagee’s entry upon and actually taking physical possession of the Mortgaged
Premises, be deemed a mortgagee in possession.

(c) This conveyance, transfer and assignment and/or the collection by Mortgagee
of Rents hereunder are not intended, and they shall not be construed, to operate
to place responsibility upon Mortgagee for: (1) the control, care, operation,
management or repair of the Mortgaged Premises; (2) the performance of any of
the terms or conditions of the Leases; (3) any waste committed on, or any
dangerous or defective condition at the Mortgaged Premises unless caused by
Mortgagee; or (4) any negligence in the control, care, operation, management or
repair of the Mortgaged Premises, resulting in loss or injury or death to any
tenant, licensee, employee or other person or loss of or damage to the Mortgaged
Premises of any of the foregoing unless caused by Mortgagee; it being the intent
of the parties that the responsibility and liability for the aforesaid matters
shall remain solely with Mortgagor. Mortgagee assumes no liability for any
security deposited with Mortgagor by any tenant unless and until such deposits
are specifically transferred and delivered to Mortgagee.

4.2 Mortgagor represents and warrants to Mortgagee as follows: (a) Mortgagor has
title to and full right to assign presently, absolutely and unconditionally the
Leases and the Rents thereunder; (b) no other assignment of any interest in any
of the Leases or Rents has been made; (c) there are no leases or agreements to
lease all or any portion of such Mortgaged Premises now in effect, except
Borrower EP MEDSYSTEMS, INC., leases/occupies the entirety of the Mortgaged
Premises without benefit of any lease agreement, all of which lease/occupancy
rights have been made subordinate to this Mortgage by the Subordination of Lease
given below by Borrower EP MEDSYSTEMS, INC.; (d) to Mortgagor’s knowledge,
Mortgagor has not done anything which might prevent Mortgagee from or limit
Mortgagee in operating under or exercising the rights granted to Mortgagee
hereunder; (e) Mortgagor has not accepted Rent or occupancy charges from
Borrower EP MEDSYSTEMS, INC., more than thirty (30) days in advance of its
accrual, and payment thereof has not otherwise been forgiven, discounted or
compromised; and (f) Mortgagor has not received any security funds or deposits
from Borrower EP MEDSYSTEMS, INC.

 

9



--------------------------------------------------------------------------------

4.3 Mortgagor covenants and agrees that Mortgagor will perform all of its
obligations, as landlord, under the Leases and will enforce the performance by
tenants of all of their respective obligations under the Leases, and will not do
or permit to be done anything to impair the enforceability thereof.

4.4 (a) Mortgagor covenants and agrees that Mortgagor will not, without the
prior written consent of Mortgagee in each instance: (1) accept or collect the
Rent under any Lease more than one month in advance of the due date thereof;
(2) discount, forgive, encumber or assign the Rents or any part thereof or any
Lease or any interest therein; (3) enter into a written lease agreement with
Borrower EP MEDSYSTEMS, INC.; (4) subordinate any Lease to any mortgage (except
for this Mortgage) or other encumbrance; (5) consent to any assignment of or
subletting under any Lease; (6) cancel or terminate any Lease or accept a
surrender thereof; (7) release any guarantor or surety of any tenant’s
obligations under any of the Leases; or (8) enter into any Lease subsequent to
the date hereof.

(b) Any of the foregoing acts, if done without the prior written consent of
Mortgagee in each instance, shall be null and void.

4.5 Mortgagor covenants and agrees to furnish to Mortgagee, upon prior written
request, but in no event more than three times per calendar year: (a) a complete
list, as of the date of such request, of all existing Leases and the Rents
payable thereunder, and providing such further detail as Mortgagee may
reasonably request; (b) executed or certified copies of all existing Leases and
any modifications or amendments thereto; and (c) specific, separate assignments
of any future Leases duly executed and acknowledged by Mortgagor.

4.6 Mortgagee may elect, at its sole option (upon prior written notice prior to
the occurrence of an Event of Default but without notice after the occurrence of
an Event of Default), and without releasing Mortgagor from any obligation
hereunder or under the Leases, to discharge any obligation under the Leases
which Mortgagor fails to discharge, including without limitation, defending, at
its own cost and expense, any action brought against Mortgagor or Mortgagee with
respect thereto, and all sums expended by Mortgagee in connection therewith,
including costs, expenses and reasonable attorneys’ fees, shall be included in
the Obligations, and shall be due and payable on demand, together with interest
from the date of default at the Default Rate set forth in the Revolving Note or
the Term Note (whichever is higher), such interest to be calculated from the
date of such advance to the date of repayment thereof. This Section shall
survive the repayment of the Obligations and the release or discharge of this
Mortgage.

5. SECURITY AGREEMENT. This Mortgage constitutes a security agreement under the
New Jersey Uniform Commercial Code (the “Code”) and shall be deemed to
constitute a fixture financing statement. Mortgagor hereby grants to Mortgagee a
security interest in the personal and other property included in the Mortgaged
Premises, and all replacements of, substitutions for, and additions to, such
property, and the proceeds thereof. Mortgagor hereby authorizes Mortgagee, at
Mortgagee’s expense, to execute, deliver, file and refile any financing or
continuation statements or other security agreements Mortgagee may require from
time to time to perfect, confirm or maintain

 

10



--------------------------------------------------------------------------------

the lien of this Mortgage with respect to such property. Without limiting the
foregoing, Mortgagor hereby irrevocably appoints Mortgagee attorney-in-fact for
the foregoing purposes, which appointment, being for security, is coupled with
an interest and shall be irrevocable.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS.

6.1 Payment and Performance. Mortgagor and/or Borrowers shall (a) pay to
Mortgagee all sums required to be paid by Mortgagor and/or either Borrower under
the Loan Documents, in accordance with their stated terms and conditions;
(b) perform and comply with all terms, conditions and covenants set forth in
this Mortgage; and (c) perform and comply with all of Mortgagor’s obligations
and duties as landlord under any Leases.

6.2 Seisin and Warranty. Mortgagor is seized of an indefeasible estate in fee
simple in, and warrants the title to, the Mortgaged Premises; has good and valid
title to all rents, issues and profits therefrom, and has the right, full power
and lawful authority to grant, convey and assign the same to Mortgagee in the
manner and form set forth herein; and this Mortgage is a valid and enforceable
first lien on the Mortgaged Premises. Mortgagor hereby covenants that Mortgagor
shall (a) preserve such title and the validity and priority of the lien of this
Mortgage and shall defend the same to Mortgagee against all lawful claims
whatsoever; and (b) execute, acknowledge and deliver all such further documents
or assurances, and cause to be done all such further acts as may at any time
hereafter be reasonably required by Mortgagee to protect fully the lien of this
Mortgage.

6.3 Insurance.

(a) Mortgagor shall obtain and maintain at all times throughout the term of this
Mortgage the following insurance in amounts, with deductibles and with companies
reasonably satisfactory to Mortgagee from time to time: (1) comprehensive
general public liability insurance covering all operations of Mortgagor;
(2) “All-Risk” fire and extended coverage hazard insurance (together with
vandalism and malicious mischief endorsements) in an aggregate amount not less
than 100% of the full insurable replacement value of the Mortgaged Premises,
including coverage for loss of contents owned by Mortgagor; (3) during the
course of any construction, reconstruction, remodeling or repair of Improvements
on the Mortgaged Premises, builders’ all-risk extended coverage insurance in
amounts based upon the completed replacement value of the Improvements
(excluding roads, foundations, parking areas, paths, walkways and like
improvements), including coverage for loss of contents and endorsed to provide
that occupancy by any person shall not void such coverage; (4) if the Mortgaged
Premises are required to be insured pursuant to the Flood Disaster Protection
Act of 1973 or the National Flood Insurance Act of 1968, and the regulations
promulgated thereunder, flood insurance in an amount at least equal to the
lesser of the outstanding principal balance of this Mortgage or the maximum
limit of coverage available; and (5) such other insurance as Mortgagee may
reasonably require, including without limitation, environmental liability
insurance.

(b) Each insurance policy required under this Section shall be written by an
insurance company authorized or licensed to do business in New Jersey having an
Alfred M. Best Company, Inc. rating of A or higher and a financial size category
of not less than VII, and shall be on such forms and written by such companies
as shall be reasonably approved by Mortgagee.

 

11



--------------------------------------------------------------------------------

(c) Each insurance policy required under this Section providing insurance
against loss or damage to property, business interruption or rent loss shall be
written or endorsed so as to (1) name Mortgagee as mortgagee under a New Jersey
standard mortgagee or secured party endorsement, as the case may be, or its
equivalent; and (2) for other than claims payable to third parties for bodily
injury sustained by any such third party (which will be made payable to such
third parties), make all losses payable directly to Mortgagee, without
contribution.

(d) Each insurance policy required under this Section providing public liability
coverage shall be written and endorsed so as to name Mortgagee as a certificate
holder with thirty (30) days prior written notice of cancellation.

(e) Each insurance policy required under this Section shall contain a provision
(1) requiring the insurer to notify Mortgagee, in writing and at least thirty
(30) days in advance, of any cancellation or material change in the policy;
(2) waiving all rights of setoff, counterclaim, deduction or subrogation against
Mortgagor; and (3) excluding Mortgagee from the operation of any coinsurance
clause.

(f) At least thirty (30) days prior to the expiration of any insurance policy,
Mortgagor shall furnish evidence satisfactory to Mortgagee that such policy has
been renewed or replaced.

(g) Mortgagor shall not take out any separate or additional insurance with
respect to the Mortgaged Premises which is contributing in the event of loss
unless approved by Mortgagee and in conformity with the requirements of this
Section.

(h) Notwithstanding the foregoing, in the event that Mortgagor fails to maintain
insurance in accordance with this Section, and Mortgagee elects to obtain
insurance to protect its interests hereunder, Mortgagee may obtain insurance in
any amount and of any type Mortgagee deems appropriate to protect Mortgagee’s
interest only and Mortgagee shall have no duty or obligation to Mortgagor to
maintain insurance in any greater amount or of any other type for the benefit of
Mortgagor. All insurance premiums incurred or paid by Mortgagee shall be at
Mortgagor’s sole cost and expense in accordance with Section 3 hereof.
Mortgagee’s election to obtain insurance shall not be deemed to waive any Event
of Default (as hereinafter defined) hereunder.

6.4 Taxes and Other Charges. Mortgagor shall prepare and timely file all
federal, state and local tax returns required to be filed by Mortgagor and
promptly pay and discharge when due all taxes, assessments, water and sewer
rents, and other governmental charges, imposed upon the Mortgaged Premises and,
until payment in full of the Notes, upon Mortgagor, but in no event after
interest or penalties commence to accrue thereon or become a lien upon such
property, except for those taxes, assessments, water and sewer rents, and other
governmental charges then being contested in good faith by Mortgagor by
appropriate proceedings and for which Mortgagor has established on its books or
by deposit of cash with Mortgagee, at the request of Mortgagee, a reserve for
the payment thereof in such amount as Mortgagee may require, and so long as such
contest: (a)

 

12



--------------------------------------------------------------------------------

operates to prevent collection, stay and proceedings which may be instituted to
enforce payment of such item, and prevent a sale of Mortgagor’s property to pay
such item; (b) is maintained and prosecuted with due diligence; and (c) shall
not have been terminated or discontinued adversely to Mortgagor. Mortgagor shall
submit to Mortgagee, upon prior written request, an affidavit signed by
Mortgagor certifying that all federal, state and local income tax returns
required to have been filed have been filed to date and all real property taxes,
assessments and other governmental charges with respect to Mortgagor’s
properties have been paid to date except for those taxes, assessments, water and
sewer rents, and other governmental charges then being contested in good faith
by Mortgagor in the manner aforesaid.

6.5 Escrows. If requested in writing by Mortgagee after the occurrence of an
Event of Default, Mortgagor shall pay to Mortgagee at the time of each
installment of principal and interest due under the Notes, and commencing with
the first payment due after the date of such written request, a sum equal to
one-twelfth ( 1/12th) of the estimated amount of real estate and school taxes,
as well as any other governmental assessments for each year of the Loans. In
addition, if requested in writing by Mortgagee after the occurrence of an Event
of Default, Mortgagor may also be required to deposit with Mortgagee, in escrow,
with each monthly installment payment in the Loans, in addition to the
foregoing, an amount equal to one-twelfth ( 1/12th) of the estimate amount of
hazard and liability insurance premiums in connection with the insurance
required by Section 6.3 of this Mortgage. The escrow for such taxes and
premiums, if required, will be subject to adjustment from time to time so that
the amount on deposit will be sufficient to pay such taxes and premiums, as the
case may be, as they become due, plus a minimum equal to at least two
(2) months’ escrow installments. If such escrow funds are not sufficient to pay
such taxes and assessments and/or insurance premiums, as applicable, as the same
become due, Mortgagor shall pay to Mortgagee, upon request, such additional
amounts as necessary to make up any deficiency. No amount paid to Mortgagee
hereunder shall be deemed to be trust funds but may be commingled with general
funds of Mortgagee and no interest shall be payable thereon. Upon the occurrence
of an Event of Default, Mortgagee shall have the right, at its sole discretion,
to apply any amounts so held against the Obligations. If Mortgagor is not
required to pay tax escrows pursuant to this Section, Mortgagor shall promptly
provide to Mortgagee on a quarterly basis, copies of receipted tax bills,
canceled checks or other evidence reasonably satisfactory to Mortgagee
evidencing that such taxes and assessments have been timely paid.

6.6 Transfer of Title.

(a) Mortgagor shall not without the prior written consent of Mortgagee in each
instance cause or permit any transfer of the Mortgaged Premises or any part
thereof, whether voluntarily, involuntarily or by operation of law, nor shall
Mortgagor enter into any agreement or transaction to transfer, or accomplish in
form or substance a transfer, without the prior written consent of Mortgagee, of
the Mortgaged Premises.

(b) A “transfer” of the Mortgaged Premises includes:

 

  (1) the direct or indirect sale, transfer or conveyance of the Mortgaged
Premises or any portion thereof or interest therein;

 

13



--------------------------------------------------------------------------------

  (2) the execution of an installment sale contract or similar instrument
affecting all or any portion of the Mortgaged Premises;

 

  (3) an agreement by Mortgagor leasing any part of the Mortgaged Premises to
anyone other than Borrower EP MEDYSTEMS, INC., or a sale, assignment or other
transfer of or the grant of a security interest in and to any Leases;

 

  (4) if Mortgagor, or any stockholder of Mortgagor, is a corporation,
partnership, limited liability company or other business entity, the transfer
(whether in one transaction or a series of transactions) of any stock,
partnership, limited liability company or other ownership interests in such
corporation, partnership, limited liability company or entity; and

 

  (5) if Mortgagor, or any stockholder of Mortgagor, is a corporation,
partnership, limited liability company or other business entity, the creation or
issuance of new stock or ownership interests by which an aggregate of more than
10% of the ownership interests of such corporation, partnership, limited
liability company or other business entity shall be vested in a party or parties
who are not now stockholders or holders of ownership interests.

6.7 No Encumbrances.

(a) Mortgagor shall not create or permit to exist any mortgage, pledge, lien,
security interest (including, without limitation, a purchase money security
interest), encumbrance (other than utility easements granted to service the
Mortgaged Premises), attachment, levy, distraint or other judicial process on or
against the Mortgaged Premises or any part thereof (including, without
limitation, fixtures and other personalty), whether superior or inferior to the
lien of this Mortgage, without the prior written consent of Mortgagee. If any
lien or encumbrance is filed or entered without Mortgagor’s consent, Mortgagor
shall have it removed of record within thirty (30) days after it is filed or
entered.

(b) By placing or accepting a mortgage, lien or encumbrance of any type, whether
voluntary or involuntary, against the Mortgaged Premises, the holder thereof
shall be deemed to have agreed, without any further act or documentation being
required, that its mortgage, lien or encumbrance shall be subordinate in lien
priority to this Mortgage and to any future amendments, consolidations or
extensions hereof (including, without limitation, amendments which increase the
interest rate on the Notes, extend the term of the Obligations, provide for
future advances secured by this Mortgage, or provide for the release of portions
of the Mortgaged Premises with or without consideration).

 

14



--------------------------------------------------------------------------------

(c) The holder of any subordinate mortgage or other lien, whether or not
consented to by Mortgagee, expressly agrees by acceptance of such subordinate
mortgage or other lien that it waives and relinquishes any rights it may have,
whether under a legal theory of marshaling of assets or any other theory at law
or in equity, to restrain Mortgagee from, or recover damages from Mortgagee as a
result of, Mortgagee exercising its various remedies hereunder or under any
other documents evidencing or securing the Obligations, in such order and with
such timing as Mortgagee deems appropriate in its sole discretion.

(d) Mortgagee may, at any time or from time to time, renew, extend or increase
the amount of this Mortgage, alter or modify the terms hereof or of the Notes in
any way, waive any of the terms, covenants or conditions hereof or of the Notes
in whole or in part, release any portion of the Mortgaged Premises or any other
security, and grant such extensions and indulgences in relation to the
Obligations as Mortgagee may determine, without the consent of any junior lienor
or encumbrancer or any obligation to give notice of any kind thereto, and
without in any manner affecting the priority or the lien hereof on all or any
part of the Mortgaged Premises.

6.8 Removal of Fixtures. Mortgagor shall not, without the prior written consent
of Mortgagee, remove or permit to be removed from the Mortgaged Premises any
fixtures presently or in the future owned by Mortgagor as the term “fixtures” is
defined by the law in New Jersey (unless such fixtures have been replaced with
similar fixtures of equal or greater utility and value).

6.9 Maintenance and Repair; Alterations.

(a) Mortgagor shall (1) abstain from and not permit the commission of waste in
or about the Mortgaged Premises; (2) keep the Mortgaged Premises, at Mortgagor’s
own cost and expense, in good and substantial repair, working order and
condition, normal wear and tear excepted; (3) make or cause to be made, as and
when necessary, all repairs and replacements, whether or not insurance proceeds
are available therefor; and (4) not remove, demolish, materially alter,
discontinue the use of, permit to become vacant or deserted, or otherwise
dispose of all or any part of the Mortgaged Premises. All alterations,
replacements, renewals or additions made pursuant to this Section shall
automatically become a part of the Mortgaged Premises and shall be covered by
the lien of this Mortgage.

(b) Mortgagee, and any persons authorized by Mortgagee, shall have the right,
but not the obligation, to enter upon the Mortgaged Premises at all reasonable
times and upon prior notice to Mortgagor, to inspect and photograph its
condition and state of repair. In the event any such inspection reveals, in the
reasonable discretion of Mortgagee, the necessity for any repair, alteration,
replacement, clean-up or maintenance, Mortgagor shall, at the discretion of
Mortgagee, either: (1) cause such work to be effected within a reasonable period
of time; or (2) promptly establish an interest bearing reserve fund with
Mortgagee in an amount determined by Mortgagee to be used to pay for any such
work to be completed upon the Mortgaged Premises.

6.10 Compliance with Applicable Laws.

(a) Mortgagor agrees to observe, conform and comply, and to cause its tenants to
observe, conform and comply with all federal, state, county, municipal and other

 

15



--------------------------------------------------------------------------------

governmental or quasi-governmental laws, rules, regulations, ordinances, codes,
requirements, covenants, conditions, orders, licenses, permits, approvals and
restrictions, including without limitation, the Americans with Disabilities Act
of 1990 (collectively, the “Legal Requirements”), now or hereafter affecting all
or any part of the Mortgaged Premises, its occupancy or the business or
operations now or hereafter conducted thereon and the personalty contained
therein, within such time as required by such Legal Requirements.

(b) To the best of Mortgagor’s knowledge, Mortgagor represents and warrants that
it has caused the Mortgaged Premises to be designed, and the Mortgaged Premises
currently is, in material and substantial compliance with all Legal Requirements
applicable to the Mortgaged Premises. Mortgagor further represents and warrants
that, to the best of Mortgagor’s knowledge, any funds used to acquire the
Mortgaged Premises were not obtained in violation of any Legal Requirements, and
that such funds, including any proceeds of the Loans, are not being used and are
not intended to be used to facilitate any violations of any Legal Requirements.

6.11 Damage, Destruction and Condemnation.

(a) If all or any part of the Mortgaged Premises shall be damaged or destroyed,
or if title to or the temporary use of the whole or any part of the Mortgaged
Premises shall be taken or condemned by a competent authority for any public or
quasi-public use or purpose, there shall be no abatement or reduction in the
amounts payable by Mortgagor under the Loan Documents and Mortgagor shall
continue to be obligated to make such payments.

(b) If all or any part of the Mortgaged Premises is partially or totally damaged
or destroyed, Mortgagor shall give prompt notice thereof to Mortgagee, and
Mortgagee may make proof of loss if not made promptly by Mortgagor. Mortgagor
hereby authorizes and directs any affected insurance company to make payment
under such insurance, including return of unearned premiums, to Mortgagee
instead of to Mortgagor and Mortgagee jointly, and Mortgagor appoints Mortgagee
as Mortgagor’s attorney-in-fact to endorse any draft thereof, which appointment,
being for security, is coupled with an interest and irrevocable. Mortgagee is
hereby authorized and empowered by Mortgagor to settle, adjust or compromise, in
consultation with Mortgagor, any claims for loss, damage or destruction to the
Mortgaged Premises. Mortgagor shall pay all costs of collection of insurance
proceeds payable on account of such damage or destruction. Mortgagor shall have
no claim against the insurance proceeds, or be entitled to any portion thereof,
and all rights to the insurance proceeds are hereby assigned to Mortgagee as
additional security for payment of the Obligations. Mortgagee shall have the
option, in its sole discretion, of paying or applying all or any part of the
insurance proceeds to: (1) reduction of the Obligations; (2) restoration,
replacement or repair of the Mortgaged Premises in accordance with Mortgagee’s
standard construction loan disbursement conditions and requirements; or
(3) Mortgagor.

(c) Promptly upon obtaining knowledge of the institution of any proceeding for
the condemnation of all or any part of the Mortgaged Premises, Mortgagor shall
give notice to Mortgagee. Mortgagor shall, at its sole cost and expense,
diligently prosecute any such proceeding and shall consult with Mortgagee, its
attorneys and experts, and shall cooperate with it in the defense of any such
proceeding. Mortgagee may participate in any such proceeding and

 

16



--------------------------------------------------------------------------------

Mortgagor shall from time to time deliver to Mortgagee all instruments requested
by it to permit such participation. Mortgagor shall not, without Mortgagee’s
prior written consent, which consent may not be unreasonably withheld, delayed
or conditioned, enter into any agreement (1) for the taking or conveyance in
lieu thereof of all or any part of the Mortgaged Premises, or (2) to compromise,
settle or adjust any such proceeding. All awards and proceeds of condemnation
are hereby assigned to Mortgagee, and Mortgagor, upon request by Mortgagee,
agrees to make, execute and deliver any additional assignments or documents
necessary from time to time to enable Mortgagee to collect the same. Such awards
and proceeds shall be paid or applied by Mortgagee, in its sole discretion, to:
(i) reduction of the Obligations; (ii) restoration, replacement or repair of the
Mortgaged Premises in accordance with Mortgagee’s standard construction loan
disbursement conditions and requirements; or (iii) Mortgagor.

(d) Nothing is this Section shall relieve Mortgagor of its duty to repair,
restore, rebuild or replace the Mortgaged Premises following damage or
destruction or partial condemnation if no or inadequate insurance proceeds or
condemnation awards are available to defray the cost of repair, restoration,
rebuilding or replacement.

6.12 Required Notices. Mortgagor shall notify Mortgagee within ten (10) days of:
(a) receipt of any written notice from any governmental or quasi-governmental
authority alleging a violation of any Legal Requirement; (b) a substantial
change in the occupancy or use of all or any part of the Mortgaged Premises;
(c) receipt of any written notice from the holder of any lien or security
interest in all or any part of the Mortgaged Premises; (d) commencement of any
litigation affecting or potentially affecting either the financial ability of
Mortgagor to repay the Notes or the value of the Mortgaged Premises; (e) a
pending or threatened condemnation known to Mortgagor of all or any part of the
Mortgaged Premises; (f) a fire or other casualty causing damage to all or any
part of the Mortgaged Premises; (g) receipt of any written notice with regard to
any Release of Hazardous Substances (as such terms are defined in Section 9.2
hereof) or any other environmental matter affecting the Mortgaged Premises or
Mortgagor’s interest therein; (h) receipt of any written request for
information, demand letter or notification of potential liability from any
entity relating to potential responsibility for investigation or clean-up of
Hazardous Substances on the Mortgaged Premises; (i) receipt of any notice from
any tenant of all or any part of the Mortgaged Premises alleging a default,
failure to perform or any right to terminate its lease or to set-off rents; or
(j) receipt of any notice of the imposition of, or of threatened or actual
execution on, any lien on or security interest in all or any part of the
Mortgaged Premises.

6.13 No Credits on Account of the Obligations. Mortgagor shall not claim or
demand or be entitled to any credit on account of the Obligations for any part
of the taxes paid with respect to the Mortgaged Premises or any part thereof and
no deduction shall otherwise be made or claimed from the taxable value of the
Mortgaged Premises, or any part thereof, by reason of this Mortgage.

6.14 Books and Records. Mortgagor shall keep and maintain complete and accurate
books and records in accordance with generally accepted accounting principles
consistently applied, reflecting all of the financial affairs of Mortgagor and
all items of income and expense in

 

17



--------------------------------------------------------------------------------

connection with the operation of the Mortgaged Premises. Upon prior notice from
Mortgagee to Mortgagor, Mortgagor shall permit representatives of Mortgagee
(a)_to examine and audit Mortgagor’s books and records relating to the aforesaid
financial affairs of Mortgagor and items of income and expense arising from the
operation of the Mortgaged Premises and (b) to inspect the Mortgaged Premises.
Nothing in the foregoing is intended to limit any rights of Mortgagee arising
under the Loan Agreement.

6.15 Right to Reappraise. Mortgagee shall have the right to conduct or have
conducted, at Mortgagor’s expense, updated appraisals of the Mortgaged Premises
by an independent appraiser reasonably acceptable to Mortgagee and in form and
substance satisfactory to Mortgagee. The cost of such appraisals, if not paid by
Mortgagor within thirty (30)days of demand therefor, shall be added to the
Obligations and shall be secured by this Mortgage in accordance with the
provisions of Section 3 hereof. By their execution of this Agreement, Mortgagor
(in its capacity as a Borrower under the Loan Agreement) and Borrower EP
MEDSYSTEMS, INC. (signing this Mortgage so as to consent to all the terms and
conditions of this Mortgage and to subordinate its leasehold estate in the
Mortgaged Premises) hereby authorizes Mortgagee (as Lender under the Loan
Agreement) to effect payment of the above in the manner specified in Section 3.9
of the Loan Agreement.

7. DECLARATION OF NO OFFSET. Mortgagor represents to Mortgagee that Mortgagor
has no knowledge of any offsets, counterclaims or defenses to the Obligations
either at law or in equity. Mortgagor shall, within five (5) days upon request
in person or within ten (10) days upon request by mail, furnish to Mortgagee or
Mortgagee’s designee a written statement in form reasonably satisfactory to
Mortgagee stating the amount due under the Obligations and whether there are
offsets or defenses against the same, and if so, the nature and extent thereof.

8. CHANGE IN LAWS. In the event of the passage, after the date of this Mortgage,
of any law changing in any way the laws now in force for the taxation of
mortgages or debts secured thereby, for state or local purposes, or the manner
of the operation of any such taxes, so as to impose upon Mortgagee the
obligation to pay the whole or any part of any taxes, assessments, charges or
liens or any other amounts (“Charges”) herein required to be paid by Mortgagor,
then Mortgagor shall pay the full amount of the Charges; provided that if
payment by Mortgagor of any Charges would be unlawful or usurious, Mortgagee
may, at Mortgagee’s option: (a) declare the Obligations to be immediately due
and payable; or (b) pay that portion of the Charges as renders the Obligations
unlawful or usurious, in which event Mortgagor shall concurrently therewith pay
the remaining lawful and nonusurious portion of said Charges.

9. ENVIRONMENTAL MATTERS.

9.1 Definitions. For purposes of this Section, “Applicable Environmental Laws”
shall mean any and all existing or future federal, state and local statutes,
ordinances, regulations, rules, executive orders, standards and requirements,
including the requirements imposed by common law, concerning or relating to
industrial hygiene and the protection of health and the environment including,
without limitation: (a) the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq. (“CERCLA”);
(b) the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
§6901 et seq.

 

18



--------------------------------------------------------------------------------

(“RCRA”); (c) the Clean Air Act, as amended, 42 U.S.C. §7901 et seq.; (d) the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq.; (e) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §1801 et seq.; (f) the New
Jersey Industrial Site Recovery Act, formerly known as the Environmental Cleanup
Responsibility Act, as amended, N.J.S.A. 13:1K-6 et seq. (“ISRA”); (g) the New
Jersey Spill Compensation and Control Act, as amended, N.J.S.A. 58:10-23.11b et
seq. (“Spill Act”); (h) the New Jersey Underground Storage of Hazardous
Substances Act, as amended, N.J.S.A. 58:10A-21 et seq.; and (i) the New Jersey
Water Pollution Control Act, as amended, N.J.S.A. 58:10A-1 et seq. Any terms
mentioned in this Section which are defined in any Applicable Environmental Law
shall have the meanings ascribed to such terms in said laws; provided, however,
that if any of such laws are amended so as to broaden any term defined therein,
such broader meaning shall apply subsequent to the effective date of such
amendment.

9.2 Representations, Warranties and Covenants. To the best of Mortgagor’s
knowledge, Mortgagor represents, warrants, covenants and agrees as follows:

(a) Neither Mortgagor nor the Mortgaged Premises or any occupant thereof are in
violation of or subject to any existing, pending or to its knowledge threatened
investigation or inquiry by any governmental authority pertaining to any
Applicable Environmental Law. Mortgagor shall not cause or permit the Mortgaged
Premises to be in violation of, or do anything which would subject the Mortgaged
Premises to any remedial obligations under, any Applicable Environmental Law,
and shall promptly notify Mortgagee in writing of any existing, pending or to
its knowledge threatened investigation or inquiry by any governmental authority
in connection with any Applicable Environmental Law. In addition, Mortgagor
shall provide Mortgagee with copies of any and all material written
communications with any governmental authority in connection with any Applicable
Environmental Law, concurrently with Mortgagor’s giving or receiving of same.

(b) There are no underground storage tanks, radon, asbestos materials,
polychlorinated biphenyls or urea formaldehyde insulation present at or
installed in the Mortgaged Premises. Mortgagor covenants and agrees that if any
such materials are found to be present at the Mortgaged Premises in violation of
law, Mortgagor shall remove or remediate the same promptly upon discovery at its
sole cost and expense.

(c) Mortgagor has taken all reasonable steps to determine and has determined
that there has been no release, spill, discharge, leak, disposal or emission
(individually a “Release” and collectively, “Releases”) of any Hazardous
Material, Hazardous Substance or Hazardous Waste, including gasoline, petroleum
products, explosives, toxic substances, solid wastes and radioactive materials
(collectively, “Hazardous Substances”) at, upon, under or within the Mortgaged
Premises. The use which Mortgagor or any other occupant of the Mortgaged
Premises during the term of the Notes makes or intends to make of the Mortgaged
Premises will not result in Release of any Hazardous Substances on or to the
Mortgaged Premises. During the term of this Mortgage, Mortgagor shall take all
steps necessary to determine whether there has been a Release of any Hazardous
Substances on or to the Mortgaged Premises and if Mortgagor finds a Release has
occurred, Mortgagor shall remove or remediate the same promptly upon discovery
at its sole cost and expense.

 

19



--------------------------------------------------------------------------------

(d) The Mortgaged Premises has not been used by the present or previous owners
and/or operators and will not be used in the future to refine, produce, store,
handle, transfer, process, transport, generate, manufacture, heat, treat,
recycle or dispose of Hazardous Substances (except for storage of such
materials, products or substances as may be utilized in the normal course of
business and in compliance with all Applicable Environmental Laws (“Permitted
Substances”)).

(e) Mortgagor has not received any notice of violation, request for information,
summons, citation, directive or other communication, written or oral with
respect to the Mortgaged Premises, from the New Jersey Department of
Environmental Protection or the United States Environmental Protection Agency
concerning any intentional or unintentional act or omission on Mortgagor’s or
any occupant’s part resulting in the Release of Hazardous Substances into the
waters or onto the lands within the jurisdiction of the State of New Jersey or
into the waters outside the jurisdiction of the State of New Jersey resulting in
damage to the lands, waters, fish, shellfish, wildlife, biota, air or other
resources owned, managed, held in trust or otherwise controlled by or within the
jurisdiction of the State of New Jersey.

(f) The Mortgaged Premises has not been or is not now being used as a Major
Facility (as defined under the Applicable Environmental Laws of the State of New
Jersey), and Mortgagor shall not use the Mortgaged Premises as a Major Facility
in the future without the prior written consent of Mortgagee. If Mortgagor ever
becomes an owner or operator of a Major Facility, then Mortgagor shall furnish
the New Jersey Department of Environmental Protection with all the information
required by N.J.S.A. 58:10-23.11d, and shall duly file with the Director of the
Division of Taxation in the New Jersey Department of the Treasury a tax report
or return, and shall pay all taxes due therewith, in accordance with N.J.S.A.
58:10-23.11h.

(g) Improvements constructed or to be constructed on the Mortgaged Premises are
not and will not be located within a “freshwater wetlands” or a “transition
area”, each as defined by N.J.S.A. 13:9B-3 unless a permit is obtained therefor
and a copy thereof is delivered to Mortgagee prior to construction under the
terms of the New Jersey Freshwater Wetlands Protection Act, as amended, N.J.S.A.
13:9B-1 et seq., or the rules and regulations promulgated thereunder.

(h) In connection with the purchase of the Mortgaged Premises, Mortgagor
required that the seller of said real property, including the Mortgaged
Premises, comply with the provisions of ISRA and the seller did comply
therewith.

(i) Mortgagor shall not conduct or cause or permit to be conducted on the
Mortgaged Premises any activity which constitutes an Industrial Establishment,
as such term is defined in ISRA, without the prior written consent of Mortgagee.
In the event that the provisions of ISRA become applicable to the Mortgaged
Premises subsequent to the date hereof, Mortgagor shall give prompt written
notice thereof to Mortgagor and shall take immediate requisite action to insure
full compliance therewith. Mortgagor shall deliver to Mortgagee copies of all
correspondence, notices and submissions that it sends to or receives from the
New Jersey Department of

 

20



--------------------------------------------------------------------------------

Environmental Protection in connection with such ISRA compliance. Mortgagor’s
obligation to comply with ISRA shall, notwithstanding its general applicability,
also specifically apply to a sale, transfer, closure or termination of
operations associated with any foreclosure action, including, without
limitation, a foreclosure action brought with respect to this Mortgage.

(j) The Mortgaged Premises: (1) is being and has been operated in compliance
with all Applicable Environmental Laws, and all permits required thereunder have
been obtained and complied with in all material respects; and (2) does not have
any Hazardous Substances present except the Permitted Substances.

(k) No lien has been attached to or, to Mortgagor’s knowledge, threatened to be
imposed upon any revenue of Mortgagor or the Mortgaged Premises, and there is no
basis for the imposition of any such lien based on any governmental action under
Applicable Environmental Laws. Mortgagor has no knowledge that any party has
been involved in operations at the Mortgaged Premises which would lead to the
imposition of environmental liability on Mortgagor, or on any subsequent or
former owner of the Mortgaged Premises, or the creation of an environmental lien
on the Mortgaged Premises. Neither Mortgagor nor any other party under its
direction or control will conduct operations at the Mortgaged Premises in a
manner which could lead to the imposition of environmental liability on
Mortgagor or the creation of an environmental lien on the Mortgaged Premises. In
the event that any such lien is filed, Mortgagor shall, within thirty (30) days
from the date that the Mortgagor is given notice of such lien (or within such
shorter period of time as is appropriate in the event that the State of New
Jersey or the United States has commenced steps to have the Mortgaged Premises
sold), either: (1) pay the claim and remove the lien from the Mortgaged
Premises; or (2) furnish a cash deposit, bond or other security reasonably
satisfactory in form and substance to Mortgagee in an amount sufficient to
discharge the claim out of which the lien arises.

(l) In the event that Mortgagor shall cause or permit to exist a Release of
Hazardous Substances into the waters or onto the lands within the jurisdiction
of the State of New Jersey, or into the waters outside the jurisdiction of the
State of New Jersey resulting in damage to the lands, waters, fish, shellfish,
wildlife, biota, air or other resources owned, managed, held in trust or
otherwise controlled by or within the jurisdiction of the State of New Jersey,
without having obtained a permit issued by the appropriate governmental
authorities, Mortgagor shall promptly clean up such Release in accordance with
the provisions of all Applicable Environmental Laws.

9.3 Right to Inspect and Cure. Mortgagee shall have the right to conduct or have
conducted by its agents or contractors or require Mortgagor to conduct, such
environmental inspections, audits and tests as Mortgagee shall deem necessary or
advisable from time to time at the sole cost and expense of Mortgagor, provided,
however, that Mortgagor will not be required to pay such expense unless (a) an
Event of Default has occurred or (2) Mortgagee has cause to believe in its
reasonable judgment that there has been a Release of Hazardous Substances at the
Mortgaged Premises or (3) Mortgagee has cause to believe in its reasonable
judgment that there has been a violation of any Applicable Environmental Law.
The cost of such inspections, audits and tests, if chargeable to Mortgagor as
aforesaid, shall be added to the Obligations and shall be secured by this

 

21



--------------------------------------------------------------------------------

Mortgage. By their execution of this Agreement, Mortgagor (in its capacity as a
Borrower under the Loan Agreement) and Borrower EP MEDSYSTEMS, INC. (signing
this Mortgage so as to consent to all the terms and conditions of this Mortgage
and to subordinate its leasehold estate in the Mortgaged Premises) hereby
authorizes Mortgagee (as Lender under the Loan Agreement) to effect payment of
the above in the manner specified in Section 3.9 of the Loan Agreement.
Mortgagor shall, and shall cause each tenant of the Mortgaged Premises to,
cooperate with such inspection efforts; such cooperation shall include, without
limitation, supplying all information reasonably requested concerning the
operations conducted and Hazardous Substances located at the Mortgaged Premises.
In the event that Mortgagor fails to comply with any Applicable Environmental
Law, Mortgagee may, in addition to any of its other remedies under this
Mortgage, cause the Mortgaged Premises to be in compliance with such laws and
the cost of such compliance shall be added to the sums secured by this Mortgage
in accordance with the provisions of Section 3 hereof. By their execution of
this Agreement, Mortgagor (in its capacity as a Borrower under the Loan
Agreement) and Borrower EP MEDSYSTEMS, INC. (signing this Mortgage so as to
consent to all the terms and conditions of this Mortgage and to subordinate its
leasehold estate in the Mortgaged Premises) hereby authorizes Mortgagee (as
Lender under the Loan Agreement) to effect payment of the above in the manner
specified in Section 3.9 of the Loan Agreement.

10. INDEMNIFICATION.

10.1 Mortgagor hereby indemnifies and agrees to protect, defend and hold
harmless Mortgagee, any entity which “controls” Mortgagee, within the meaning of
Section 15 of the Securities Act of 1933, as amended, or is under common control
with Mortgagee, and any member, officer, director, official, agent, employee or
attorney of Mortgagee, and their respective heirs, administrators, executors,
successors and assigns (collectively, the “Indemnified Parties”), from and
against any and all losses, damages, expenses or liabilities of any kind or
nature and from any suits, claims or demands, including reasonable attorneys’
fees incurred in investigating or defending such claim, suffered by any of them
and caused by, relating to, arising out of, resulting from (unless determined by
a final judgment of a court of competent jurisdiction to have been caused solely
by the gross negligence or willful misconduct of the Indemnified Parties):
(a) disputes with any architect, general contractor, subcontractor, material man
or supplier, or on account of any act or omission to act by Mortgagee in
connection with the Mortgaged Premises; (b) losses, damages (including
consequential damages), expenses or liabilities sustained by Mortgagee in
connection with any environmental inspection, monitoring, sampling or cleanup of
the Mortgaged Premises required or mandated by any applicable environmental law;
(c) any untrue statement of a material fact contained in information submitted
to Mortgagee by Mortgagor in connection with the Notes or the omission of any
material fact necessary to be stated therein in order to make such statement not
misleading or incomplete; (d) the failure of Mortgagor to perform any
obligations required to be performed by Mortgagor herein or in any of the Loan
Documents; and (e) the ownership, construction, occupancy, operation, use or
maintenance of the Mortgaged Premises.

10.2 In case any action shall be brought against Mortgagee or any other
Indemnified Parties in respect to which indemnity may be sought against
Mortgagor, Mortgagee or such other Indemnified Parties shall promptly notify
Mortgagor in writing and Mortgagor shall assume the defense thereof, including
the employment of counsel selected by Mortgagor and

 

22



--------------------------------------------------------------------------------

reasonably satisfactory to Mortgagee, the payment of all costs and expenses, and
the right to negotiate and consent to settlement. Unless such failure to notify
materially prejudices Mortgagor or its ability to defend (and then only to the
extent of such prejudice), the failure of Mortgagee to so notify Mortgagor shall
not relieve Mortgagor of any liability it may have under the foregoing
indemnification provisions or from any liability which it may otherwise have to
Mortgagee or any of the other Indemnified Parties. Mortgagee shall have the
right, at its sole option, to employ separate counsel in any such action and to
participate in the defense thereof, all at Mortgagor’s sole cost and expense.
Mortgagor shall not be liable for any settlement of any such action effected
without its consent (unless Mortgagor fails to defend such claim), but if
settled with Mortgagor’s consent, or if there be a final judgment for the
claimant in any such action, Mortgagor agrees to indemnify and save harmless
Mortgagee from and against any loss or liability by reason of such settlement or
judgment.

10.3 The provisions of this Section shall survive the repayment of the
Obligations and the release or discharge of this Mortgage.

11. EVENTS OF DEFAULT. Each of the following shall constitute a default (each,
an “Event of Default”) hereunder:

11.1 non-payment when due of any sum required to be paid to Mortgagee under any
of the Loan Documents, including without limitation, principal and interest;

11.2 a breach of any covenant contained in Section 6 hereof;

11.3 a breach by Mortgagor of any other term, covenant, condition, obligation or
agreement under this Mortgage, and such breach continues beyond any applicable
grace or notice period, provided, however, that if no grace or notice period is
expressly provided and Mortgagor’s breach is capable of cure, Mortgagee will
provide Mortgagor notice and 5 days opportunity to cure before an Event of
Default is deemed to exist, provided further however that Mortgagee will not be
required to provide the foregoing notice and opportunity to cure, together with
any similar notice and opportunity to cure required under any other subsection
of this Section 11 or under any other Loan Document, more than twice in any one
calendar year;

11.4 an Event of Default under any of the other Loan Documents;

11.5 any representation or statement made by Mortgagor or by either Borrower in
any Loan Document or to induce Mortgagee to enter into the transactions
contemplated hereunder shall prove to be false, incorrect or misleading in any
material respect as of the date when made, or if of a continuing nature, becomes
materially false; to the extent that any aforementioned representation or
statement is made to the best of the information, knowledge or belief of
Mortgagor or either Borrower but the underlying representation or statement is
nonetheless false or misleading in any material respect, an Event of Default
will be deemed to have occurred hereunder if Mortgagor or the applicable
Borrower fails to correct the condition underlying the representation or
statement within twenty (20) days after notice from Mortgagee to do so;

 

23



--------------------------------------------------------------------------------

11.6 the filing by or against Mortgagor or either Borrower of a petition seeking
relief, or the granting of relief, under the Federal Bankruptcy Code or any
similar federal or state statute; any assignment for the benefit of creditors
made by Mortgagor or either Borrower; the appointment of a custodian, receiver,
liquidator or trustee for Mortgagor or either Borrower or for any of the
property of Mortgagor or either Borrower, or any action by Mortgagor or either
Borrower to effect any of the foregoing; or if Mortgagor or either Borrower
becomes insolvent (however defined) or is not paying its debts generally as they
become due;

11.7 the dissolution, liquidation, merger, consolidation or reorganization of
Mortgagor or either Borrower or the institution of any proceeding to effect any
of the foregoing;

11.8 a default under any other obligation by Mortgagor in favor of Mortgagee not
cured after notice and opportunity to cure to the extent, if any, provided in
the Loan Documents, or under any document securing or evidencing such
obligation, whether or not such obligation is secured by the Mortgaged Premises;

11.9 the occurrence and continuance of any Material Adverse Effect (as defined
in the Loan Agreement), provided, however, that if the Material Adverse Effect
is capable of cure, Lender will provide Mortgagor notice and 5 days opportunity
to cure before an Event of Default is deemed to exist, provided further however
that Mortgagee will not be required to provide the foregoing notice and
opportunity to cure, together with any similar notice and opportunity to cure
required under any other subsection of this Section 11 or under any other Loan
Document, more than twice in any one calendar year;

11.10 (a) the filing, entry or issuance of any judgment, execution, garnishment,
attachment, distraint or lien against Mortgagor or its property; or

(b) the filing, entry or issuance of any judgment, execution, garnishment,
attachment, distraint or lien against either Borrower or its property;

11.11 a default under any other obligation secured by the Mortgaged Premises or
any part thereof and such default continues beyond any applicable grace or
notice period.

12. REMEDIES. If an Event of Default shall have occurred, Mortgagee may take any
of the following actions (without the obligation to marshal):

12.1 Acceleration. Mortgagee may declare the entire amount of the Obligations
immediately due and payable, without presentment, demand, notice of any kind,
protest or notice of protest, all of which are expressly waived, notwithstanding
anything to the contrary contained in any of the Loan Documents. Mortgagee may
collect interest from the date of default on the unpaid balance of the
Obligations, at the Default Rate set forth in the Term Note or the Revolving
Note (whichever is higher).

12.2 Possession. Mortgagee may enter upon and take possession of the Mortgaged
Premises, with or without legal action, lease the Mortgaged Premises, collect
therefrom all rentals

 

24



--------------------------------------------------------------------------------

and, after deducting all costs of collection and administration expense, apply
the net rentals to any one or more of the following items in such manner and in
such order of priority as Mortgagee, in Mortgagee’s sole discretion, may elect:
the payment of any sums due under any prior lien, taxes, water and sewer rents,
charges and claims, insurance premiums and all other carrying charges, and to
the maintenance, repair or restoration of the Mortgaged Premises, or on account
of the Obligations. Mortgagee is given full authority to do any act which
Mortgagor could do in connection with the management and operation of the
Mortgaged Premises. This covenant becomes effective either with or without any
action brought to foreclose this Mortgage and without applying for a receiver of
such rents.

12.3 Foreclosure. Mortgagee may institute any one or more actions of mortgage
foreclosure against all or any part of the Mortgaged Premises, or take such
other action at law or in equity for the enforcement of this Mortgage and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Obligations, together with all future advances and any
other sums due by Mortgagor in accordance with the provisions of this Mortgage,
together with interest from the date of default at the Default Rate set forth in
the Term Note or the Revolving Note (whichever is higher), all costs of suit and
attorneys’ fees. In case of any sale of the Mortgaged Premises by judicial
proceedings, the Mortgaged Premises may be sold in one parcel or in such
parcels, manner or order as Mortgagee in its sole discretion may elect.
Mortgagor, for itself and anyone claiming by, through or under it, hereby agrees
that Mortgagee shall in no manner, in law or in equity, be limited, except as
herein provided, in the exercise of its rights in the Mortgaged Premises or in
any other security hereunder or otherwise appertaining to the Obligations or any
other obligation secured by this Mortgage, whether by any statute, rule or
precedent which may otherwise require said security to be marshaled in any
manner and Mortgagor, for itself and others as aforesaid, hereby expressly
waives and releases any right to or benefit thereof. The failure to make any
tenant a defendant to a foreclosure proceeding shall not be asserted by
Mortgagor as a defense in any proceeding instituted by Mortgagee to collect the
Obligations or any deficiency remaining unpaid after the foreclosure sale of the
Mortgaged Premises.

12.4 Appointment of Receiver. Upon or at any time after Mortgagee has the right
to file an action to foreclose this Mortgage, Mortgagee may petition the court
in which such action is or might be filed to appoint a receiver of the Mortgaged
Premises. Such appointment may be made either before or after sale, without
notice, without regard to the solvency or insolvency of Mortgagor at the time of
application for such receiver, without regard to the then value of the Mortgaged
Premises or whether the Mortgaged Premises shall be then occupied as a homestead
or not, and without regard to whether Mortgagor has committed waste or allowed
deterioration of the Mortgaged Premises, and Mortgagee or any agent of Mortgagee
may be appointed as such receiver. Mortgagor hereby agrees that Mortgagee has a
special interest in the Mortgaged Premises and absent the appointment of such
receiver the Mortgaged Premises shall suffer waste and deterioration and
Mortgagor further agrees that it shall not contest the appointment of a receiver
and hereby so stipulates to such appointment pursuant to this paragraph. Such
receiver shall have the power to perform all of the acts permitted Mortgagee
pursuant to Section 12.2 above and such other powers which may be necessary or
customary in such cases for the protection, possession, control, management and
operation of the Mortgaged Premises during such period.

 

25



--------------------------------------------------------------------------------

12.5 Rights as a Secured Party. Mortgagee shall have, in addition to other
rights and remedies available at law or in equity, the rights and remedies of a
secured party under the Code. Mortgagee may elect to foreclose such of the
Mortgaged Premises as then comprise fixtures pursuant either to the law
applicable to foreclosure of an interest in real estate or to that applicable to
personal property under the Code. To the extent permitted by law, Mortgagor
waives the right to any stay of execution and the benefit of all exemption laws
now or hereafter in effect.

12.6 Excess Monies. Mortgagee may apply on account of the Obligations any
unexpended monies still retained by Mortgagee that were paid by Mortgagor to
Mortgagee: (a) for the payment of, or as security for the payment of taxes,
assessments or other governmental charges, insurance premiums, or any other
charges; or (b) to secure the performance of some act by Mortgagor.

12.7 Other Remedies. Mortgagee shall have the right, from time to time, to bring
an appropriate action to recover any sums required to be paid by Mortgagor under
the terms of this Mortgage, as they become due, without regard to whether or not
any other Obligations shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of mortgage foreclosure, or any other
action, for any default by Mortgagor existing at the time the earlier action was
commenced. In addition, Mortgagee shall have the right to set-off all or any
part of any amount due by Mortgagor to Mortgagee under any of the Obligations,
against any indebtedness, liabilities or obligations owing by Mortgagee or any
Affiliate in any capacity to Mortgagor, including any obligation to disburse to
Mortgagor any funds or other property on deposit with or otherwise in the
possession, control or custody of Mortgagee.

13. CONTINUING ENFORCEMENT OF MORTGAGE. If, after receipt of any payment of all
or any part of the Obligations, Mortgagee is compelled or agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Mortgage and the other Loan Documents shall
continue in full force and effect, and Mortgagor shall be liable for, and shall
indemnify, defend and hold harmless Mortgagee with respect to the full amount so
surrendered. The provisions of this Section shall survive the cancellation or
discharge of this Mortgage and shall remain effective notwithstanding the
payment of the Obligations, the cancellation of the Notes, the release of any
security interest, lien or encumbrance securing the Obligations or any other
action which Mortgagee may have taken in reliance upon its receipt of such
payment. Any cancellation, release or other such action by Mortgagee shall be
deemed to have been conditioned upon any payment of the Obligations having
become final and irrevocable.

14. MISCELLANEOUS.

14.1 Remedies Cumulative. The rights and remedies of Mortgagee as provided in
this Mortgage or in any other Loan Document shall be cumulative and concurrent,
may be pursued separately, successively or together, may be exercised as often
as occasion therefor shall arise, and

 

26



--------------------------------------------------------------------------------

shall be in addition to any other rights or remedies conferred upon Mortgagee at
law or in equity. The failure, at any one or more times, of Mortgagee to assert
the right to declare the Obligations due, grant any extension of time for
payment of the Obligations, take other or additional security for the payment
thereof, release any security, change any of the terms of the Loan Documents, or
waive or fail to exercise any right or remedy under any Loan Document shall not
in any way affect this Mortgage or the rights of Mortgagee.

14.2 Integration. This Mortgage and the other Loan Documents constitute the sole
agreement of the parties with respect to the transaction contemplated hereby and
supersede all oral negotiations and prior writings with respect thereto.

14.3 Attorneys’ Fees and Expenses. If Mortgagee retains the services of counsel
by reason of the occurrence of an Event of Default or a claim of the occurrence
of an Event of Default hereunder or under any of the other Loan Documents, or on
account of any matter involving Mortgagor’s title to the Mortgaged Premises or
the security interest intended to be granted hereby, or for examination of
matters subject to Mortgagee’s approval under the Loan Documents, all costs of
suit and all reasonable attorneys’ fees and such other reasonable expenses so
incurred by Mortgagee shall forthwith become due and payable, on demand, and
shall be secured hereby.

14.4 No Implied Waiver. Mortgagee shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Mortgagee, and then only to the extent specifically set
forth therein. A waiver in one event shall not be construed as continuing or as
a waiver of or bar to such right or remedy on a subsequent event.

14.5 Partial Invalidity. The provisions of this Mortgage are severable, and if
any clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Mortgage in any
jurisdiction. Each of the covenants, agreements and conditions contained in this
Mortgage is independent and compliance by Mortgagor with any of them shall not
excuse non-compliance by Mortgagor with any other. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default if such action is taken or
condition exists. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

14.6 Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Mortgage shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and assigns and are intended and shall be held to be real covenants
running with the land; provided, however, that this Mortgage cannot be assigned
by Mortgagor without the prior written consent of Mortgagee, and any such
assignment or attempted assignment by Mortgagor shall be void and of no effect
with respect to Mortgagee.

 

27



--------------------------------------------------------------------------------

14.7 Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Mortgage as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. Unless otherwise provided, all
references to any instruments or agreements to which Mortgagee is a party,
including, without limitation, references to any of the Loan Documents, shall
include any and all extensions, modifications, refinancings, replacements,
renewals and/or redatings thereof.

14.8 Modifications. This Mortgage may not be supplemented, extended, modified or
terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

14.9 Affiliate. As used herein, “Affiliate” shall mean any direct and indirect
affiliate and/or subsidiary of Mortgagee.

14.10 Commercial Loan. Mortgagor represents and warrants that the Loans and
other financial accommodations included as Obligations secured by this Mortgage
were obtained solely for the purpose of carrying on or acquiring a business or
commercial investment and not for residential, consumer or household purposes.

14.11 Modification of Mortgage. This Mortgage is subject to “modification” as
such term is defined in P.L. 1985 c.353 (N.J.S.A. 46:9-8.1 et seq.) and shall be
entitled to the benefits of the priority provisions thereof.

14.12 Jurisdiction. Mortgagor hereby consents that any action or proceeding
against it be commenced and maintained in any court within the State of New
Jersey or in the United States District Court for the District of New Jersey by
service of process on any such owner, partner and/or officer; and Mortgagor
agrees that the courts of the State of New Jersey and the United States District
Court for the District of New Jersey shall have jurisdiction with respect to the
subject matter hereof and the person of Mortgagor and all collateral securing
the obligations of Mortgagor. To the extent permitted by law, Mortgagor agrees
not to assert any defense to any action or proceeding initiated by Mortgagee
based upon improper venue or inconvenient forum. Mortgagor agrees that any
action brought by Mortgagor shall be commenced and maintained only in a court in
the federal district or county in which Mortgagee has its principal place of
business in New Jersey.

14.13 Notices. All notices and communications under this Mortgage shall be in
writing and shall be given by either (a) hand-delivery, (b) certified mail
(return receipt requested, postage prepaid), or (c) reliable overnight
commercial courier (charges prepaid), to the addresses listed in this Mortgage.
Notice shall be deemed to have been given and received: (i) if by hand delivery,
upon delivery; (ii) if by mail, three (3) calendar days after the date first
deposited in the United States mail; and (iii) if by overnight courier, on the
date scheduled for delivery. A party may change its address by giving written
notice to the other party as specified herein.

 

28



--------------------------------------------------------------------------------

14.14 Governing Law. This Mortgage shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey without
reference to conflict of laws principles, or the laws of any state in which the
Loans were made or are repayable, or the laws of any state in which any
collateral for the Notes is located, at the sole discretion of Mortgagee.

14.15 Joint and Several Liability. If Mortgagor consists of more than one person
or entity, the word “Mortgagor” shall mean each of them and their liability
shall be joint and several.

14.16 Waiver of Jury Trial. MORTGAGOR AGREES (AND BY ITS ACCEPTANCE OF THIS
MORTGAGE, MORTGAGEE ALSO AGREES) THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY MORTGAGEE OR MORTGAGOR ON OR WITH RESPECT TO
THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.
MORTGAGOR (AND BY ITS ACCEPTANCE OF THIS MORTGAGE, MORTGAGEE) EACH HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
THEIR RESPECTIVE COUNSEL, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION OR PROCEEDING. FURTHER, MORTGAGOR WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. MORTGAGOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS MORTGAGE AND THAT MORTGAGEE WOULD NOT EXTEND CREDIT TO
MORTGAGOR IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
MORTGAGE.

14.17 Release. This Mortgage shall terminate upon the payment in full of the
Obligations and the fulfillment or performance of all of the conditions of this
Mortgage and the Obligations. Thereupon, Mortgagee shall release the Mortgaged
Premises and shall execute at the request of Mortgagor a release of this
Mortgage and any other instrument to that effect deemed necessary or desirable.

THIS IS THE LAST PAGE OF THIS DOCUMENT.

THE NEXT PAGE IS THE SIGNATURE PAGE.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor, intending to be legally bound, has duly executed
and delivered this Mortgage and Security Agreement as of the day and year first
above written.

 

WITNESS:     PROCATH CORPORATION

/s/ David I. Bruce

    By:  

/s/ James J. Caruso

David I. Bruce       James J. Caruso

 

30



--------------------------------------------------------------------------------

CONSENT TO ALL TERMS AND CONDITIONS OF MORTGAGE

AND SUBORDINATION OF LEASE

EP MEDSYSTEMS, INC., hereby acknowledges the foregoing Mortgage and consents to
all the terms and conditions thereof and agrees to be bound thereby. All rights
of EP MEDSYSTEMS, INC., to occupy the Mortgaged Premises, whether those rights
are derived under lease or otherwise, are and shall at all times be subject and
subordinate to the lien of the foregoing Mortgage and any and all other
mortgages held by Mortgagee which may now or hereafter encumber or otherwise
affect the Mortgaged Premises and to any and all extensions, modifications
[including modifications increasing or decreasing the amount thereof],
refinancings, replacements, renewals and/or redatings of any of the foregoing.
This agreement shall be self operative. No further instrument of subordination
is required from EP MEDSYSTEMS, INC., in order for this subordination to be
effective. No instrument from Mortgagee affording EPMEDSYSTEMS, INC., rights of
non-disturbance or quiet title is required in order for this subordination to be
effective. EPMEDSYSTEMS, INC., understands and agrees that if any proceedings
are brought for the foreclosure of the Mortgage or any such other aforementioned
mortgage, the rights of EP MEDSYSTEMS, INC., under its lease will be foreclosed
and its right of possession of the Mortgaged Premises ended.

 

WITNESS:     EP MEDSYSTEMS, INC.

/s/ David I. Bruce

    By:  

/s/ James J. Caruso

David I. Bruce       James J. Caruso

 

31



--------------------------------------------------------------------------------

SCHEDULE “A”

DESCRIPTION OF MORTGAGED PREMISES

ALL that tract or parcel of land and premises, situate, lying and being in the
Township of Berlin, in the County of Camden and State of New Jersey, more
particularly described as follows:

TRACT NO. 1

ALL THAT certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the TOWNSHIP OF
BERLIN, COUNTY OF CAMDEN, STATE OF NEW JERSEY, and other appurtenances thereto,
in fee simple, subject to the Provisions of the New Jersey Condominium Act (R.S.
46B-1, et seq.) as amended and to the provisions of that certain Master Deed of
Cooper Run Executive Park Condominium, a condominium, dated 2/1/89, recorded in
the Office of the Register of Deeds of Camden County on 2/28/89, in Deed Book
4355 Page 183, which real property is more particularly described as UNIT NO.
D-1 of said Condominium, together with other appurtenances to said Unit, which
Unit and appurtenances have been more specifically defined in the Master Deed,
which is comprised of premises known as Block 1002 Lot 6 on the Tax Map of
Berlin Township, New Jersey, and including an undivided 4.166% fee interest in
the general common elements of said Condominium appurtenant to said unit, which
Unit and appurtenant general common elements have been more specifically defined
in the Master Deed and depicted on certain exhibits thereto.

BEING Tax Block 1002, Lot 6CD1.

TRACT NO. 2

ALL THAT certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the TOWNSHIP OF
BERLIN, COUNTY OF CAMDEN STATE OF NEW JERSEY, and other appurtenances thereto,
in fee simple, subject to the provisions of the New Jersey Condominium Act (R.S.
46B-1, et seq.) as amended and to the provisions of that certain Master Deed of
Cooper Run Executive Park Condominium, a condominium, dated 2/1/89, recorded in
the Office of the Register of Deeds of Camden County on 2/28/89, in Deed Book
4355 Page 183, which real property is more particularly described as UNIT NO.
D-2 of said Condominium, together with other appurtenances to said Unit, which
Unit and appurtenances have been more specifically defined in the Master Deed,
which is comprised of premises known as Block 1002 Lot 6 on the Tax Map of
Berlin Township, New Jersey, and including an undivided 4.166% fee interest in
the general common elements of said Condominium appurtenant to said unit, which
Unit and appurtenant general common elements have been more specifically defined
in the Master Deed and depicted on certain exhibits thereto.

BEING Tax Block 1002, Lot 6CD2.

 

32



--------------------------------------------------------------------------------

TRACT NO. 3

ALL THAT certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the TOWNSHIP OF
BERLIN, COUNTY OF CAMDEN, STATE OF NEW JERSEY, and other appurtenances thereto,
in fee simple, subject to the provisions of the New Jersey Condominium Act (R.S.
46B-1, et seq.) as amended and to the provisions of that certain Master Deed of
Cooper Run Executive Park Condominium, a condominium, dated 2/1/89, recorded in
the Office of the Register of Deeds of Camden County on 2/28/89, in Deed Book
4355 Page 183, which real property is more particularly described as UNIT NO.
D-3 of said Condominium, together with other appurtenances to said Unit, which
Unit and appurtenances have been more specifically defined in the Master Deed,
which is comprised of premises known as Block 1002 Lot 6 on the Tax Map of
Berlin Township, New Jersey, and including an undivided 4.166% fee interest in
the general common elements of said Condominium appurtenant to said unit, which
Unit and appurtenant general common elements have been more specifically defined
in the Master Deed and depicted on certain exhibits thereto.

BEING Tax Block 1002, Lot 6CD3.

Title to TRACT NOS. 1, 2 and 3 became vested in PROCATH CORPORATION by Deed from
S & E Enterprises Inc. dated 2/26/99 and recorded 3/23/99 in Deed Book 5007,
Page 30.

TRACT NO. 4

ALL THAT CERTAIN land and premises situate in the Township of BERLIN, County of
CAMDEN and State of New Jersey, bounded and described as follows:

BEING Unit Number D-4 as shown in the Master Deed creating and establishing the
Cooper Run Executive Park Condominiums, a condominium, given by A&D Development
Company, dated 2/1/89 and recorded 2/28/89 in Deed Book 4355, Page 183 together
with an undivided 4.166% interest in the common elements as would more fully
appear in the above aforementioned Master Deed.

BEING Tax Block 1002, Lot 6CD4.

Title to TRACT NO. 4 became vested in PROCATH CORPORATION by Deed from A&D
DEVELOPMENT COMPANY, a New Jersey General Partnership, dated 1/31/97 and
recorded 2/10/97 in Deed Book 4868 Page 601.

TRACT NO. 5

BEING Unit Number D-6 as shown in the Master Deed creating and establishing the
Cooper Run Executive Park Condominiums, a condominium, given by A&D Development
Company, dated 2/1/89 and recorded 2/28/89 in Deed Book 4355, Page 183 together
with an undivided 4.166% interest in the common elements as would more fully
appear in the above aforementioned Master Deed.

BEING Tax Block 1002, Lot 6CD6.

 

33



--------------------------------------------------------------------------------

Title to TRACT NO. 5 became vested in PROCATH CORPORATION by Deed from A&D
DEVELOPMENT COMPANY, a New Jersey General Partnership, dated 1/31/97 and
recorded 2/10/97 in Deed Book 4868 Page 604.

TRACT NO. 6

Tax Map Reference. The property being transferred hereby is situated in the
Township of Berlin, and is designated on the Tax Map as Block No. 1002, Lot
No. 6CD5, hereinafter referred to as the “Property”.

Property. The Property consists of a condominium unit located in the Township of
Berlin, County of Camden and State of New Jersey, commonly known as Cooper Run
Executive Park, 334 Cooper Road, Suite D-5, Berlin, NJ 08009. The legal
description of the Property is:

Unit D-5 in Building D, together with an undivided 4.166% interest in the Common
Elements of said condominium, all as more particularly described and designated
in the Master Deed for Cooper Run Executive Park Condominium, dated February 1,
1989, and recorded in the Office of the Register of Camden County in Deed Book
4355 Page 0183 et seq., as it may have been, or may hereafter be, amended (the
“Master Deed”).

BEING Tax Block 1002 Lot 6CD5.

Title to TRACT NO. 6 became vested in PROCATH CORPORATION by deed from JAMES A.
STEEL, TRUSTEE dated 4/30/97 and recorded 5/14/97 in Deed Book 4884, Page 551.

 

34



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT OF PROCATH CORPORATION

STATE OF NEW JERSEY, COUNTY OF CAMDEN, SS.:

BE IT REMEMBERED, that on February 28, 2008, before me, the subscriber,
personally appeared James Caruso who acknowledged under oath, to my
satisfaction, that this person: (a) is the President of PROCATH CORPORATION, the
corporation named as “Mortgagor” in the within instrument; and (b) as such James
Caruso, signed and delivered this instrument as the voluntary act and deed of
PROCATH CORPORATION, made by virtue of authority from the board of directors of
said corporation.

 

/s/ James T. Griffin

James T. Griffin

 

35



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT OF EP MEDSYSTEMS, INC.

STATE OF NEW JERSEY, COUNTY OF CAMDEN, SS.:

BE IT REMEMBERED, that on February 28, 2008, before me, the subscriber,
personally appeared James Caruso who acknowledged under oath, to my
satisfaction, that this person: (a) is the Vice President of EP MEDSYSTEMS,
INC., the corporation named in the potion of the foregoing instrument entitled
“Consent to All Terms and Conditions of Mortgage and Subordination of Lease”;
and (b) as such James Caruso, signed and delivered this instrument as the
voluntary act and deed of EP MEDSYSTEMS, INC., made by virtue of authority from
the board of directors of said corporation.

 

/s/ James T. Griffin

James T. Griffin

 

36



--------------------------------------------------------------------------------

 

MORTGAGE AND SECURITY AGREEMENT

ON PROPERTY IN BERLIN, CAMDEN COUNTY, NEW JERSEY

GIVEN BY

PROCATH CORPORATION

CONSENT TO ALL TERMS AND CONDITIONS OF MORTGAGE

AND

SUBORDINATION OF LEASE

GIVEN BY

EP MEDSYSTEMS, INC.

-to-

KELTIC FINANCIAL PARTNERS, LP

 

 

Dated: as of February 28, 2008

RECORD AND RETURN TO:

MEYNER AND LANDIS LLP

One Gateway Center, Suite 2500

Newark, New Jersey 07102

Attn: John N. Malyska, Esq.